Citation Nr: 1742162	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by: Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION


The Veteran served on active duty in the United States Army from July 1968 to February 1971.

This matter was previously before the Board in May 2015.  The Board noted that while no formal claim had been filed for a TDIU, the matter was raised by the record.  The Board remanded the issue for further development.  Subsequently, the RO mailed a formal claim to the Veteran which was not returned.  In August 2016, the Board noted in its decision that because the Veteran did not file a formal claim for a TDIU, the Board would not consider the issue on appeal.

In a May 2017 joint motion for remand (JMR), the Court of Appeals for Veterans Claims (the Court) vacated the August 2016 Board decision and returned the matter to the Board, stating that the issue of TDIU was before the Board for adjudication despite the Veteran not filing a formal TDIU claim.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

Analysis

The Veteran is service connected for PTSD, rated as 50 percent disabling from July 12, 2012, tinnitus rated as 10 percent disabling from September 30, 2009, bruxism rated as 10 percent disabling from July 20, 2012, and bilateral hearing loss rated as noncompensible from February 5, 1971.  The Veteran's combined disability rating is 60 percent from July 12, 2012.  The Board acknowledges the Veteran's statements that he retired early from his job because he no longer felt comfortable engineering a 19,000 ton train, perhaps due to his PTSD or substance abuse problems.  However, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16 (a).  The Veteran does not have one disability rated at 60 percent disabling or more nor does the Veteran have a combination of disabilities that equal 70 percent disabling or greater, with one of the disabilities rated at 40 percent or greater.  Therefore, a schedular TDIU is denied.

The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis.  However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities render the Veteran unemployable.  While the Veteran's PTSD was said to lead to his retirement, a VA examination dated in May 2013 indicated that the Veteran had occupational impairment dut to mild, transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  Additionally, other service-connected disabilities of hearing loss, tinnitus, and bruxism were not noted to  interfere with the Veteran's employment.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. §§ 4.16(b) (2016).


ORDER

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


